Non-Final
This office action is in response to Applicant’s RCE filed on 5/6/22.
		 	  Response to Applicant’s arguments
Applicant’s arguments with respect to claims 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
					        35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (U.S. Patent No. 6,594,785) in view of Koh et al. (U.S. Pub. No. 2013/0229868).
With respect to claim 1, the Gilbertson et al. reference teaches a memory device comprising a plurality of physical memory segments (column 2, lines 33-37 – state information is stored in directory memories 160A, 160B, 160C and 160D of fig.1 for each 64-byte segment of data, or cache line, residing within the MSUs 110) and (see fig. 1, 160A – 160D); and a processing device, operatively coupled with the memory device (column 6, lines 50-56) and (see fig. 1, 120A – 120D), to perform operations comprising: responsive to detecting a failure of a memory operation associated with a physical memory segment of the plurality of physical memory segments, quarantining the physical memory segment (column 16, lines 31-43 – error detection and hardware initiated actions are performed within TCM 220 and MSU 110, wherein, the support processor 250 performs recovery actions to place all cache lines within the MSU 110 in a known state, and also fault isolation or quarantining is carried out for the memory segment); responsive to quarantining the physical memory segment, performing one or more scanning operations on the physical memory segment (column 18, lines 27-53), (column 19, line 66 – column 20, line 26) and (column 18, lines 3-13 – when an error condition is detected within either an I/O module or a Sub-POD, an error register located in the failing unit is set to record the unit error, and additionally, an error indication register within the TCM is set to indicate that the TCM is in fault recovery mode, such that these error indication may be read by support processor through Scan Interface 260, and will be cleared by the support processor when system recovery has completed).
The Gilbertson et al. reference does not teach and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages.
The Koh et al. reference teaches and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment ([0122] - memory devices often already include a scan to check for failed memory bits when programming, wherein scans may already keep track of the loop count for the memory cells or segments as part of their algorithms) and ([0125] - program status can be set to fail and the corresponding cached data can be terminated, wherein, the controller can then toggle out the next page of data that if it has been already loaded in the data latches, and the next page data can also be programmed to a different location instead of toggling the data out to controller), wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages ([0077] - a memory formed from an array of field-effect transistors, each having a charge storage layer between its channel region and its control gate, wherein, the charge storage layer or unit can store a range of charges, giving rise to a range of threshold voltages for each field-effect transistor, wherein, the range of possible threshold voltages spans a threshold window, and when the threshold window is partitioned into multiple sub-ranges or zones of threshold voltages, each resolvable zone is used to represent different memory states for a memory cell, thus, it is obvious that there can be a sub-plurality of transistors which may have varying voltages, and based on the different voltages, a memory state may be represented, wherein, it is obvious that the state of the memory also indicates the ability of the memory segment to store the data), ([0004] - each distinct, resolvable threshold voltage level range within the window maybe used to designate a definite memory state of the cell, wherein when the threshold voltage is partitioned into two distinct regions, each memory cell will be able to store one bit of data, and similarly, when the threshold voltage window is partitioned into more than two distinct regions, each memory cell will be able to store more than one bit of data), ([0005]), ([0062]) and ([0066]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Koh et al.  to incorporate the limitations of and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages into the claimed invention.
The motivation for and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages is for maintaining performance ([0134] - Koh et al.).
With respect to claim 2, the Gilbertson et al. reference teaches wherein the memory operation associated with the physical memory segment is one of an erase operation, a program operation, or a read operation (column 18, lines 3-13 – an error indication register within the TCM is set to indicate the TCM is in fault recovery mode, error indications may be read by processor 250 through Scan Interface 260 which is a read operation, and will be cleared or erased by the support processor when system recovery has completed).
With respect to claim 3, the Gilbertson et al. reference teaches wherein at least one scanning operation of the one or more scanning operations comprises programming one or more partitions of the physical memory segment (column 28, lines 2-17 – support processor includes local memory that is loaded with system configuration information used to set up the partitions during system initialization using scan interface 260, wherein, the support processor utilizes this configuration information to determine if any memory range exists within the MSU 110 that is shared between a partition that includes a failing unit or POD, and another partition is still operational, wherein, additional processing will be performed if one or more such memory ranges exist).

With respect to claim 4, the Gilbertson et al. reference teaches wherein at least one scanning operation of the one or more scanning operations comprises reading one or more partitions of the physical memory segment (column 29, lines 30-39 – during Stage 3 processing, support processor performs a dynamic scan read operation through scan interface 260 of the various error registers that are located in the Sub-PODs 210, I/O modules 140, the TCMs 220, and the MSUs 110).
With respect to claim 5, the Gilbertson et al. reference teaches  wherein at least one scanning operation of the one or more scanning operations comprises determining a bit error rate for one or more partitions of the physical memory segment (column 8, line 63 – column 9, line 18 – system of reporting registers to indicate that a failed requester may be present, including blocks 280a, 280b, 280w and 280x, each of which should have at least one bit of data indicating a condition of fault for the unit 210A, 210B, 140A ns 140B. Further, also part of this system is a similar reporting register 241, which will contain an error bit for each requester serviced by the TC).
With respect to claim 6, the Gilbertson et al. reference teaches wherein at least one scanning operation of the one or more scanning operations comprises erasing or programming one or more memory partitions that are proximate to the physical memory segment (column 18, lines 3-13 – an error indication register within the TCM is set to indicate the TCM is in fault recovery mode, error indications may be read by processor 250 through Scan Interface 260 which is a read operation, and will be cleared or erased by the support processor when system recovery has completed).

With respect to claim 7, the Gilbertson et al. reference teaches wherein quarantining the physical memory segment indicates that the physical memory segment is not to be used in program operations (column 18, lines 3-13 – stage 530 is utilized to perform fault isolation or quarantine, such that stage 540 involves the installation and initialization of any new hardware that is necessary to replace the failing unit).
With respect to claim 18, the Gilbertson et al. reference teaches detecting, by a processing device operatively coupled with a memory device, a failure of a memory operation associated with a physical memory segment of the memory device, the memory device having a plurality of physical memory segments (column 16, lines 31-43 – error detection and hardware initiated actions are performed within TCM 220 and MSU 110, wherein, the support processor 250 performs recovery actions to place all cache lines within the MSU 110 in a known state, and also fault isolation or quarantining is carried out for the memory segment), (see fig. 1, 160A – 160D) and (see fig. 1, 120A – 120D); quarantining, by the processing device, the physical memory segment (column 18, lines 27-53), (column 19, line 66 – column 20, line 26) and (column 18, lines 3-13 – when an error condition is detected within either an I/O module or a Sub-POD, an error register located in the failing unit is set to record the unit error, and additionally, an error indication register within the TCM is set to indicate that the TCM is in fault recovery mode, such that these error indication may be read by support processor through Scan Interface 260, and will be cleared by the support processor when system recovery has completed); responsive to quarantining the physical memory segment, performing, by the processing device, one or more scanning operations on the physical memory segment (column 18, lines 27-53), (column 19, line 66 – column 20, line 26) and (column 18, lines 3-13 – when an error condition is detected within either an I/O module or a Sub-POD, an error register located in the failing unit is set to record the unit error, and additionally, an error indication register within the TCM is set to indicate that the TCM is in fault recovery mode, such that these error indication may be read by support processor through Scan Interface 260, and will be cleared by the support processor when system recovery has completed).
The Gilbertson et al. reference does not teach and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages.
The Koh et al. reference teaches and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment ([0122] - memory devices often already include a scan to check for failed memory bits when programming, wherein scans may already keep track of the loop count for the memory cells or segments as part of their algorithms) and ([0125] - program status can be set to fail and the corresponding cached data can be terminated, wherein, the controller can then toggle out the next page of data that if it has been already loaded in the data latches, and the next page data can also be programmed to a different location instead of toggling the data out to controller), wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages ([0077] - a memory formed from an array of field-effect transistors, each having a charge storage layer between its channel region and its control gate, wherein, the charge storage layer or unit can store a range of charges, giving rise to a range of threshold voltages for each field-effect transistor, wherein, the range of possible threshold voltages spans a threshold window, and when the threshold window is partitioned into multiple sub-ranges or zones of threshold voltages, each resolvable zone is used to represent different memory states for a memory cell, thus, it is obvious that there can be a sub-plurality of transistors which may have varying voltages, and based on the different voltages, a memory state may be represented, wherein, it is obvious that the state of the memory also indicates the ability of the memory segment to store the data), ([0004] - each distinct, resolvable threshold voltage level range within the window maybe used to designate a definite memory state of the cell, wherein when the threshold voltage is partitioned into two distinct regions, each memory cell will be able to store one bit of data, and similarly, when the threshold voltage window is partitioned into more than two distinct regions, each memory cell will be able to store more than one bit of data), ([0005]), ([0062]) and ([0066]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Koh et al.  to incorporate the limitations of and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages into the claimed invention.
The motivation for and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data and is determined in view of a source-drain current detected for each of at least a sub-plurality of the transistor-based memory cells of the physical memory segment subjected to a gate voltage within a reference interval of gate voltages is for maintaining performance ([0134] - Koh et al.).
Claims 8-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (U.S. Patent No. 6,594,785) in view of Koh et al. (U.S. Pub. No. 2013/0229868) and further in view of Jeffries et al. (U.S. Patent No. 5,974,544).
With respect to claims 8 and 19, all of the limitations of claims 1 and 18 have been addressed.
 The Gilbertson et al. reference does not teach wherein the viability status of the physical memory segment is one of a bad segment status, a good segment status, or a partially good segment status, wherein the bad segment status indicates that the physical memory segment is to be retired, the good segment status indicates that the physical memory segment is to be placed in general circulation of memory segments, and the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped.
The Jeffries et al. reference teaches wherein the viability status of the physical memory segment is one of a bad segment status, a good segment status, or a partially good segment status, wherein the bad segment status indicates that the physical memory segment is to be retired, the good segment status indicates that the physical memory segment is to be placed in general circulation of memory segments, and the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped (column 16, lines 33-44 – bad block or blocks are remapped to another portion of the disk and if one of the data redundancy modes is in effect on the logical disk with the failed drive, DDA will continue to operate recovering the data), (column 66, lines 25-30 – good drive bitmap and bad drive bitmap), (column 8, lines 22-33).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of wherein the viability status of the physical memory segment is one of a bad segment status, a good segment status, or a partially good segment status, wherein the bad segment status indicates that the physical memory segment is to be retired, the good segment status indicates that the physical memory segment is to be placed in general circulation of memory segments, and the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped into the claimed invention.
The motivation for wherein the viability status of the physical memory segment is one of a bad segment status, a good segment status, or a partially good segment status, wherein the bad segment status indicates that the physical memory segment is to be retired, the good segment status indicates that the physical memory segment is to be placed in general circulation of memory segments, and the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).
With respect to claim 9, all of the limitations of claim 1 have been addressed.
 The Gilbertson et al. reference does not teach responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments.
The Jeffries et al. reference teaches responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments (column 15, lines 23-33 – the first list is called the logical defect list and is stored in the remap data structure, and the second list is called the physical defect list, which is used to preserve known defect information on a physical disk basis).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments into the claimed invention.
The motivation for responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).
With respect to claim 10, all of the limitations of claim 9 have been addressed.
 The Gilbertson et al. reference does not teach wherein placing the physical memory segment on the free list of segments comprises placing the physical memory segment at a tail end of the free list of segments.
The Jeffries et al. reference teaches wherein placing the physical memory segment on the free list of segments comprises placing the physical memory segment at a tail end of the free list of segments (column 15, lines 23-33).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of wherein placing the physical memory segment on the free list of segments comprises placing the physical memory segment at a tail end of the free list of segments into the claimed invention.
The motivation for wherein placing the physical memory segment on the free list of segments comprises placing the physical memory segment at a tail end of the free list of segments is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).
With respect to claim 11, all of the limitations of claim 10 have been addressed.
The Gilbertson et al. reference does not teach wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good segment status, promoting the physical memory segment up the free list of segments.
The Jeffries et al. reference teaches wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good segment status, promoting the physical memory segment up the free list of segments (column 15, lines 23-33).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good segment status, promoting the physical memory segment up the free list of segments into the claimed invention.
The motivation for wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good segment status, promoting the physical memory segment up the free list of segments is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).
With respect to claim 12, all of the limitations of claim 11 have been addressed.
 The Gilbertson et al. reference does not teach wherein the operations performed by the processing device further comprise: determining that the viability status of the physical memory segment is a partially good segment, wherein the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped; and identifying at least one good physical memory partition of the physical memory segment.
 The Jeffries et al. reference teaches wherein the operations performed by the processing device further comprise: determining that the viability status of the physical memory segment is a partially good segment, wherein the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped (column 38, lines 14-20); and identifying at least one good physical memory partition of the physical memory segment (column 38, lines 14-20).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of wherein the operations performed by the processing device further comprise: determining that the viability status of the physical memory segment is a partially good segment, wherein the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped; and identifying at least one good physical memory partition of the physical memory segment into the claimed invention.
The motivation for wherein the operations performed by the processing device further comprise: determining that the viability status of the physical memory segment is a partially good segment, wherein the partially good segment status indicates that viable partitions of the physical memory segment are to be remapped; and identifying at least one good physical memory partition of the physical memory segment is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).
With respect to claim 13, all of the limitations of claim 12 have been addressed.
 	The Gilbertson et al. reference does not teach wherein the operations performed by the processing device further comprise: mapping a logical block address to a plurality of physical memory partitions, wherein the plurality of physical memory partitions comprises 1) the at least one good physical memory partition of the physical memory segment, and 2) at least one good physical memory partition outside the physical memory segment.
The Jeffries et al. reference teaches wherein the operations performed by the processing device further comprise: mapping a logical block address to a plurality of physical memory partitions, wherein the plurality of physical memory partitions comprises 1) the at least one good physical memory partition of the physical memory segment (column 58, lines 16-19), and 2) at least one good physical memory partition outside the physical memory segment (column 58, lines 16-19).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of wherein the operations performed by the processing device further comprise: mapping a logical block address to a plurality of physical memory partitions, wherein the plurality of physical memory partitions comprises 1) the at least one good physical memory partition of the physical memory segment, and 2) at least one good physical memory partition outside the physical memory segment into the claimed invention.
The motivation for wherein the operations performed by the processing device further comprise: mapping a logical block address to a plurality of physical memory partitions, wherein the plurality of physical memory partitions comprises 1) the at least one good physical memory partition of the physical memory segment, and 2) at least one good physical memory partition outside the physical memory segment is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).
With respect to claim 20, all of the limitations of claim 19 have been addressed.
 The Gilbertson et al. reference does not teach responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments; and responsive to determining that the viability status of the physical memory segment is a good segment status, placing the physical memory segment in general circulation of memory segments.
The Jeffries et al. reference teaches responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments (column 15, lines 22-33); and responsive to determining that the viability status of the physical memory segment is a good segment status, placing the physical memory segment in general circulation of memory segments (column 17, lines 24-33).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Jeffries et al. to incorporate the limitations of responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments; and responsive to determining that the viability status of the physical memory segment is a good segment status, placing the physical memory segment in general circulation of memory segments into the claimed invention.
The motivation for responsive to detecting the failure of the memory operation associated with the physical memory segment, placing the physical memory segment on a free list of segments; and responsive to determining that the viability status of the physical memory segment is a good segment status, placing the physical memory segment in general circulation of memory segments is for enhanced performance (column 41, lines 12-20 – Jeffries et al.).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (U.S. Patent No. 6,594,785) in view of Sharon et al. (U.S. Pub. No. 2013/0028021).

With respect to claim 14, the Gilbertson et al. reference teaches a memory device comprising a plurality of physical memory segments (column 2, lines 33-37 – state information is stored in directory memories 160A, 160B, 160C and 160D of fig.1 for each 64-byte segment of data, or cache line, residing within the MSUs 110) and (see fig. 1, 160A – 160D); and a processing device, operatively coupled with the memory device (column 6, lines 50-56) and (see fig. 1, 120A – 120D), to perform operations comprising: select, based on the determination of whether the data stored in the physical memory segment is safe, lost, or at a risk of being lost, one or more scanning operations for the physical memory segment (column 9, lines 17-29); performing the one or more selected scanning operations on the physical memory segment (column 18, lines 3-13 – when an error condition is detected within either an I/O module or a Sub-POD, an error register located in the failing unit is set to record the unit error, and additionally, an error indication register within the TCM is set to indicate that the TCM is in fault recovery mode, such that these error indication may be read by support processor through Scan Interface 260, and will be cleared by the support processor when system recovery has completed).
The Gilbertson et al. reference does not teach responsive to detecting a failure of a read memory operation associated with a physical memory segment of the plurality of physical memory segments, executing an error correction code to obtain a bit error rate for at least some partitions of the physical memory segment to make a determination of whether data stored in the physical memory segment is safe, lost, or at risk of being lost; and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data. 
The Sharon et al. reference teaches responsive to detecting a failure of a read memory operation associated with a physical memory segment of the plurality of physical memory segments ([0295 - 0296] - the memory system evaluates a combined function of multiple pages in order to identify a problem in one or more of the pages, wherein, one approach is to use the sum modulo 2 (i.e. XOR) of multiple read Eblocks), executing an error correction code to obtain a bit error rate for at least some partitions of the physical memory segment to make a determination of whether data stored in the physical memory segment is safe, lost, or at risk of being lost ([0299] - if the system is estimating BER.sub..sym. using decoding, then it needs to limit BER.sub..sym. based on the error correction capability of the ECC. For example, if the system uses BCH ECC that can correct 60 bits and if the maximal number of expected bit errors after programming is 10 bits, then the system should limit n to 6, and even further, if the system uses BER estimation based on syndrome weight, then this estimation is effective up to a certain error rate, thus, it is obvious that a BER or it error rate may be estimated based on the number of bits that need to be corrected); and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data ([0081 – 0082] - a page of memory cells, organized for example in the NAND configuration, being sensed or programmed in parallel, wherein, each memory transistor 10 in the chain acts as a memory cell, wherein, it has a charge storage element 20 to store a given amount of charge so as to represent an intended memory state, and a control gate of each memory transistor allows control over read and write operations. Further,  when an addressed memory transistor 10 within and NAND string is read or is verified during programming, its control gate is supplied with an appropriate voltage via a common word line, and as further specified in paragraph ([0083]),  for example, the page 70 is along a row and is sensed by a sensing voltage applied to the control gates of the cells of the page connected in common to the word line WL3. along each column, each cell such as cell 10 is accessible by a sense amplifier via a bit line 36, thus, it is obvious that based on the voltage applied to the control gates of the cells, the viability status or ability of the cell to store data can be determined). 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Sharon et al. to incorporate the limitations of responsive to detecting a failure of a read memory operation associated with a physical memory segment of the plurality of physical memory segments, executing an error correction code to obtain a bit error rate for at least some partitions of the physical memory segment to make a determination of whether data stored in the physical memory segment is safe, lost, or at risk of being lost; and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data into the claimed invention.
The motivation for responsive to detecting a failure of a read memory operation associated with a physical memory segment of the plurality of physical memory segments, executing an error correction code to obtain a bit error rate for at least some partitions of the physical memory segment to make a determination of whether data stored in the physical memory segment is safe, lost, or at risk of being lost; and determining, based on results of the one or more scanning operations, a viability status of the physical memory segment, wherein the viability status indicates an ability of the physical memory segment to store data is for improved performance ([0120] - Sharon et al.).
With respect to claim 15, all of the limitations of claim 14 have been addressed.
 	The Gilbertson et al. reference does not teach wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is at risk of being lost, folding the physical memory segment.
The Sharon et al. reference teaches wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is at risk of being lost, folding the physical memory segment ([0174] - when the enhanced post-write-read error management is enabled, a current, filled block in D3 is read back, and if the error rate exceeds a predetermined threshold, the current D3 block is rejected and a retry takes place with data being refolded into a new D3 block).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Sharon et al. to incorporate the limitations of wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is at risk of being lost, folding the physical memory segment into the claimed invention.
The motivation for wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is at risk of being lost, folding the physical memory segment is for improved performance ([0120] - Sharon et al.).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbertson et al. (U.S. Patent No. 6,594,785) in view of Sharon et al. (U.S. Pub. No. 2013/0028021) and further in view of Pei et al. (U.S. Pub. No. 2011/0063918).

With respect to claim 16, all of the limitations of claim 14 have been addressed.
 	The Gilbertson et al. reference does not teach wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is safe or lost, associating a quarantine flag with the physical memory segment, wherein the quarantine flag indicates that the physical memory segment is not to be used in memory operations; and placing the physical memory segment on a free list of segments.
The Pei et al. reference teaches wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is safe or lost, associating a quarantine flag with the physical memory segment ([0095] - controller 244 will maintain a table of block identifications and flags indicating whether the block is bad or not), wherein the quarantine flag indicates that the physical memory segment is not to be used in memory operations ([0096] - after marking a block as bad in step 812, controller 244 will reprogram the data to a new block; and placing the physical memory segment on a free list of segments ([0095] - controller 244 will maintain a table of block identifications and flags indicating whether the block is bad or not. This table can be stored in a portion of the memory array dedicated to store management data for the controller).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Pei et al. to incorporate the limitations of wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is safe or lost, associating a quarantine flag with the physical memory segment, wherein the quarantine flag indicates that the physical memory segment is not to be used in memory operations; and placing the physical memory segment on a free list of segments into the claimed invention.
The motivation for wherein the operations performed by the processing device further comprise: responsive to determining that the data stored in the physical memory segment is safe or lost, associating a quarantine flag with the physical memory segment, wherein the quarantine flag indicates that the physical memory segment is not to be used in memory operations; and placing the physical memory segment on a free list of segments is for maintaining performance ([0093] – Pei et al.).
With respect to claim 17, all of the limitations of claim 16 have been addressed.
 	The Gilbertson et al. reference does not teach wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good memory segment, disassociating the quarantine flag from the physical memory segment.
The Pei et al. reference teaches wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good memory segment, disassociating the quarantine flag from the physical memory segment ([00951] - controller 244 will maintain a table of block identifications and flags indicating whether the block is bad or not).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gilbertson et al. and Pei et al. to incorporate the limitations of wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good memory segment, disassociating the quarantine flag from the physical memory segment into the claimed invention.
The motivation for wherein the operations performed by the processing device further comprise: responsive to determining that the viability status of the physical memory segment is a good memory segment, disassociating the quarantine flag from the physical memory segment is for maintaining performance ([0093] – Pei et al.).
         Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	  EA   
           5/20/22
/KYLE VALLECILLO/Primary Examiner, Art Unit 2112